            Case 1:21-mj-04092-DHH Document 6 Filed 03/23/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                      DISTRICT OF

UNITED STATES OF AMERICA                     )
                                             )
       v.                                    )       No. 21-MJ-4092
                                             )
CHIRISTOPHER DOZIER

       I, Joshua A. McLeod, do hereby make oath before the Honorable David H. Hennessy,

United States Magistrate Judge for the District of Massachusetts, that upon knowledge coming to

me in connection with my official duties and as part of the official records of my office, I am

advised that there is presently outstanding a warrant of arrest for one CHRISTOPHER DOZIER,

issued by the United States District Court for the Middle District of Florida on or about Jun 18,

2020, following his indictment for Interference With Commerce by Threats Or Violence in

violation of Title 18, United States Code, Section 1951 and .with Brandishing a Firearm in

violation of Title 18, United States Code, Section 924(c)(l)(A)(ii).

       As such, I do hereby make oath that this warrant of arrest is outstanding in said District

on the basis of the information set out above and in the warrant. A copy of said warrant is

attached.




                                             Joshua A. McLeod
                                             Special Agent, F.B.I.


Sworn to via telephone in accordance with Federal Rule of Criminal Procedure 4.1 on March
____,
 23   2021:




                                      Hon. David H. Hennessy
                                                                  ge
                                      United States Magistrate Judge
Case 1:21-mj-04092-DHH Document 6 Filed 03/23/21 Page 2 of 2
